COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:       In re Intercontinental Terminals Company, LLC

Appellate case number:     01-22-00089-CV

Trial court case number: 2019-59120

Trial court:               165th District Court of Harris County

         On March 1, 2022, relator advised this Court that the parties had settled but that they were
waiting on approval of the settlement by the Department of Labor. The Court has heard nothing
further.
       Accordingly, the Court requests an update within ten days concerning whether the
settlement is complete and whether this original proceeding is moot.
       It is so ORDERED.

Judge’s signature: ____/s/ Peter Kelly_____
                    Acting individually  Acting for the Court


Date: ___July 28, 2022_____